Exhibit 10.8A

FOURTH AMENDMENT

TO

LOAN DOCUMENTS

This Fourth Amendment to Loan Documents is entered into as of March  7, 2007
(the “Amendment”), by and between COMERICA BANK (“Bank”), and ALIGN TECHNOLOGY,
INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of December 16, 2005 as amended from time to time,
including without limitation by that certain First Amendment to Amended and
Restated Loan and Security Agreement dated as of November 15, 2006, that certain
Second Amendment to Amended and Restated Loan and Security Agreement dated as of
December 1, 2006 and that certain Third Amendment to Amended and Restated Loan
and Security Agreement dated as of December 22, 2006 (collectively, the
“Agreement”) and that certain LIBOR Addendum to Amended and Restated Loan and
Security Agreement dated as of December 1, 2006 (the “LIBOR Addendum”). The
parties desire to amend the Agreement and the LIBOR Addendum in accordance with
the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1.             The following defined terms are hereby amended or added to
Section 1.1 of the Agreement to read as follows:

“Cash Equivalents” means investments with (i) a weighted average maturity of the
total portfolio not exceeding 360 days, (ii) a maximum two (2) year maturity on
any one security, and (iii) no more that 25% of the portfolio invested or having
a tenor of more than two (2) years.

“Committed Revolving Line” means a Credit Extension of up to (i) beginning on
the Closing Date through January 1, 2008, Twenty Million Dollars ($20,000,000),
and (ii) beginning on January 2, 2008 and thereafter, Twenty Five Million
Dollars ($25,000,000).

“Current Liabilities” means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities on the consolidated
balance sheet of Borrower and its Subsidiaries, as at such date, plus, to the
extent not already included therein, all Indebtedness owing by Borrower to Bank
but excluding non-refundable deferred revenue.

“Quick Assets” means, at any date as of which the amount thereof shall be
determined, the unrestricted cash and Cash Equivalents, plus net accounts
receivable (with a minimum of $20,000,000 in domestic unrestricted cash during
2007 and a minimum of $25,000,000 in domestic unrestricted cash beginning March
31, 2008 and thereafter) of Borrower determined on a consolidated basis in
accordance with GAAP.

“Revolving Maturity Date” means December 31, 2008.

2.             The reference to “5%” a subsection (g) of the defined term
“Permitted Indebtedness” is amended to be “10%”.

3.             Subsection (e) of the defined term “Permitted Investment” is
amended to read in its entirety as follows: “(e) Investments of Subsidiaries in
or to other Subsidiaries or Borrower and Investments by Borrower in Subsidiaries
not to exceed Three Million Dollars ($3,000,000) in the aggregate in any fiscal
year provided however that (i) such Investments in Costa Rica in an aggregate
amount exceeding $25,000,000 shall be deemed “Permitted Investments” if Bank is
granted and maintains a first priority perfected security interest in the stock,
units or other evidence of ownership of each Subsidiary (not to exceed sixty-six
percent (66%) of such stock, units or other evidence of ownership of any such
Subsidiary) on terms satisfactory to Bank.

1


--------------------------------------------------------------------------------


4.             The following new Subsection (h) of the defined term “Permitted
Transfer” is added to the Agreement to read as follows: “; or (h) Transfers of
net fixed assets between Juarez, Mexico and Costa Rica”.

5.             The reference to “0.0125%” in Section 2.6 of the Agreement is
amended to be “0.05%”.

6.             Section 6.2 of the Agreement is amended in its entirety to read
as follows:

6.2           Financial Statements, Reports, Certificates. Borrower shall
deliver to Bank: (i) as soon as available, but in any event within forty five
(45) days after the end of each calendar quarter, a company prepared
consolidated and consolidating balance sheet and income statement covering
Borrower’s consolidated operations during such period, in a form reasonably
acceptable to Bank and certified by a Responsible Officer, together with a
Compliance Certificate signed by a Responsible Officer in substantially the form
of Exhibit D hereto; (b) as soon as available, but in any event within ninety
(90) days after the end of Borrower’s fiscal year, audited consolidated
financial statements of Borrower prepared in accordance with GAAP, consistently
applied, together with an opinion which is unqualified or otherwise consented to
in writing by Bank on such financial statements of an independent certified
public accounting firm reasonably acceptable to Bank; (c) copies of all
statements, reports and notices sent or made available generally by Borrower to
its security holders or to any holders of Subordinated Debt and all reports on
Forms 10-K (which shall be delivered within ninety (90) days after the end of
each fiscal year of Borrower) and 10-Q (which shall be delivered within
forty-five (45) days after the end of each fiscal quarter of Borrower ) filed
with the Securities and Exchange Commission; (d) promptly upon receipt of notice
thereof, a report of any legal actions pending or threatened against Borrower or
any Subsidiary that could reasonably be expected to result in damages or costs
to Borrower or any Subsidiary of Five Million Dollars ($5,000,000) or more; and
(e) such budgets, sales projections and pipelines, operating plans or other
financial exhibits and information generally prepared by Borrower in the
ordinary course of business as Bank may reasonably request from time to time.

(a)           Within fifteen (15) days after the end of each calendar quarter,
aged listings of accounts receivable and accounts payable by invoice date.

(b)           Within 45 days after the last day of each quarter, Borrower shall
deliver to Bank with the quarterly financial statements a Compliance Certificate
certified as of the last day of the applicable quarter and signed by a
Responsible Officer in substantially the form of Exhibit E hereto.

7.             Section 6.6(a) of the Agreement is amended to read as follows:

(a)           Quick Ratio. Borrower shall maintain, measured quarterly as of the
last day of each calendar quarter, a ratio of Quick Assets to Current
Liabilities, excluding deferred revenue from Current Liabilities, of at least
1.25 to 1.00.

8.             Section 6.7 of the Agreement is deleted to read as follows:

6.7           [Intentionally Omitted.]

9.             The reference to “2,000,000” in Section 8.6 of the Agreement is
hereby amended to be “5,000,000”.

10.           Exhibit D to the Agreement is hereby amended and replaced in its
entirety with Exhibit D attached hereto.

11.           Amendment to LIBOR Addendum: The reference to “a 3 month or 12
month period” in Section 1(e)(1) and Section 1(e)(2) of the LIBOR Addendum are
each amended to read “a 30, 60, 90 or 360 day period”.

12.           Unless otherwise defined, initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Borrower
ratifies and reaffirms the

2


--------------------------------------------------------------------------------


continuing effectiveness of all instruments, documents and agreements entered
into in connection with the Agreement. As a condition to the effectiveness of
this Amendment, Borrower shall pay Bank an amount equal to the Bank Expenses
incurred in connection with the preparation of this Amendment.

13.           Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

14.           This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

15.           As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

(i)            this Amendment, duly executed by Borrower;

(ii)           Corporate Resolutions to Borrow;

(iii)          an amount equal to all Bank Expenses incurred through the date of
this Amendment; and

(iv)          such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

ALIGN TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Eldon M. Bullington

 

 

 

 

 

 

Title:

VP FINANCE and CFO

 

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

 

By:

/s/ Jerry Iwata

 

 

 

 

 

Title:

Senior Vice President

 

 

3


--------------------------------------------------------------------------------


EXHIBIT D

COMPLIANCE CERTIFICATE

TO: COMERICA BANK

FROM: ALIGN TECHNOLOGY, INC.

The undersigned authorized officer of Align Technology, Inc. hereby certifies
that in accordance with the terms and conditions of the Amended and Restated
Loan and Security Agreement between Borrower and Bank (the “Agreement”), (i)
Borrower is in complete compliance for the period ending              with all
required covenants, including without limitation Section 6.6 and 6.7, except as
noted below and (ii) all representations and warranties of Borrower stated in
the Agreement are true and correct in all material respects as of the date
hereof. Attached herewith are the required documents supporting the above
certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

Financial statements

 

Quarterly within 45 days

 

Yes

 

No

Annual (CPA Audited)

 

FYE within 90 days

 

Yes

 

No

10K and 10Q

 

10K (FYE within 90 days) and 10Q (Quarterly within 45 days)

 

Yes

 

No

A/R & A/P Agings

 

Quarterly within 15 days

 

Yes

 

No

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Maintain on a Quarterly Basis:

 

 

 

 

 

 

 

 

Minimum Quick Ration

 

1.25:1.00

 

      :1.00

 

Yes

 

No

 

 

    

  

 

 

Comments Regarding Exceptions:  See Attached.

 

BANK USE ONLY

 

 

 

 

 

 

 

 

 

 

 

Received by:

 

 

 

 

AUTHORIZED SIGNER

 

 

 

Sincerely,

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Verified:

 

 

SIGNATURE

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TITLE

 

Date:

 

 

 

 

 

 

 

 

 

 

Compliance Status

Yes

No

 

 

 

 

 

 

DATE

 

 

 

 

 

 

4


--------------------------------------------------------------------------------


CORPORATE RESOLUTIONS TO BORROW

Borrower:             ALIGN TECHNOLOGY, INC.

I, the undersigned Secretary or Assistant Secretary of ALIGN TECHNOLOGY, INC.
(the “Corporation”), HEREBY CERTIFY that the Corporation is organized and
existing under and by virtue of the laws of Delaware.

I FURTHER CERTIFY that at a meeting of the Directors of the Corporation duly
called and hold, at which a quorum was present and voting, (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
were adopted.

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:

NAMES

 

POSITIONS

 

ACTUAL SIGNATURES

 

 

 

 

 

Eldon M. Bullington

 

CFO, VP Finance

 

/s/ Eldon M. Bullington

 

 

 

 

 

Kenneth Arola

 

VP, Corporate Controller

 

/s/ Kenneth Arola

 

acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:

Borrow Money. To borrow from time to time from COMERICA BANK (“Bank”), on such
terms as may be agreed upon between the officers, employees, or agents of the
Corporation and Bank, such sum or sums of money as in their judgment should be
borrowed.

Execute Loan Documents. To execute and deliver to Bank that certain Fourth
Amendment to Loan Documents dated as of March 7, 2007 (the “Amendment”), and
also to execute and deliver to Bank one or more amendments, renewals,
extensions, modifications, consolidations, or substitutions of/for the
Amendment, and that certain Amended and Restated Loan and Security Agreement
dated as of December 16, 2005 and that certain LIBOR Addendum to Amended and
Restated Loan and Security Agreement dated as of December 1, 2006, each as
amended from time to time together with all documents, agreements and
instruments executed in connection therewith (collectively, the “Loan
Documents”).

Grant Security. To grant a security interest to Bank in the Collateral described
in the Loan Documents, which security interest shall secure all of the
Corporation’s Obligations, as described in the Loan Documents.

Negotiate Items. To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of the proceeds derived therefrom as they may deem advisable.

Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any

5


--------------------------------------------------------------------------------


and all fees and costs, and to execute and deliver such other documents and
agreements as they may in their discretion deem reasonably necessary or proper
in order to carry into effect the provisions of these Resolutions.

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.

I FURTHER CERTIFY that true and correct copies of the Certificate of
Incorporation of the Corporation have been delivered to Bank as in full force
and effect on the date hereof.

IN WITNESS WHEREOF, I have hereunto set my hand on March_7, 2007 and attest that
the signatures set opposite the names listed above are their genuine signatures.

CERTIFIED TO AND ATTESTED BY:

 

 

 

/s/ Roger E. George

 

Roger E. George

 

6


--------------------------------------------------------------------------------